United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0035
Issued: October 14, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 3, 2019 appellant filed a timely appeal from an October 1, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The most recent merit
decision was a Board decision dated August 25, 1999, which became final 30 days after issuance,
and is not subject to further review.1 As there was no merit decision issued by OWCP within 180
days of the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.

1

20 C.F.R. § 501.6(d); see R.T., Docket No. 20-0298 (issued August 6, 2020); G.G., Docket No. 18-1074 (issued
January 7, 2019).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On May 19, 1996 appellant, then a 54-year-old supply clerk, filed an occupational disease
claim (Form CA-2), alleging that she sustained severe pain in her shoulders, neck, and right arm
due to factors of her federal employment, including the constant use of computers and typewriters
at work. Appellant’s supervisor noted on the claim form that appellant had retired from federal
employment on October 1, 1993.
OWCP denied appellant’s claim by merit decisions dated November 12, 1996 and
March 28, 1997 and denied reconsideration on July 14, 1997. Appellant appealed to the Board on
September 15, 1997. In the last merit decision issued in this case on August 25, 1999, the Board
found that she had not met her burden of proof to establish that her alleged fibromyalgia and
myofascial pain in her neck, shoulder, and right arm were causally related to factors of her federal
employment.4
Appellant continued to request reconsideration. By decisions dated October 7, 2004 and
April 7, 2006, OWCP denied her August 9, 2004 and August 28, 2005 reconsideration requests,
finding that they were untimely filed and failed to demonstrate clear evidence of error. Appellant
appealed the April 7, 2006 decision to the Board. By decision dated June 22, 2007, the Board
affirmed OWCP’s April 7, 2006 decision.5
Appellant again requested reconsideration. By decision dated February 21, 2018, the
Board affirmed OWCP’s March 24 and April 3, 0217 decisions, finding that her March 14 and 28,
2017 requests for reconsideration were untimely filed and failed to demonstrate clear evidence of
error.6
On March 27, 2018 appellant again requested reconsideration. OWCP denied her request
for reconsideration on May 17, 2018, finding that it was untimely filed and failed to demonstrate
clear evidence of error. On October 26, 2018 appellant, through counsel, appealed to the Board.
By decision dated May 7, 2019, the Board affirmed OWCP’s May 17, 2018 decision.7

3

Docket No. 19-0154 (issued May 7, 2019); Docket No. 17-1915 (issued February 21, 2018); Docket No. 06-1849
(issued June 22, 2007); Docket No. 97-2798 (issued May 25, 2000); Docket No. 97-2798 (issued August 25, 1999),
denying petition for recon.
4
Docket No. 97-2798 (issued August 25, 1999), denying petition for recon., Docket No. 97-2798 (issued
May 25, 2000).
5

Docket No. 06-1849 (issued June 22, 2007).

6

Docket No. 17-1915 (issued February 21, 2018).

7

Docket No. 19-0154 (issued May 7, 2019).

2

On June 19, 2019 appellant again requested reconsideration. She resubmitted three
medical reports previously of record. The first was from the employing establishment’s clinic with
notes dated August 25, 1992 and July 7, 1993. It was initially submitted on June 3, 1997 and
contained illegible signatures. Appellant also resubmitted one page of December 9, 1996
correspondence from Dr. Bruce L. Tetalman, a Board-certified physiatrist, and an October 17,
2002 report by Dr. Robert B. Hansen, Board-certified in neurology and pain medicine, who
summarized her medical history since 1993.
By decision dated October 1, 2019, OWCP denied appellant’s reconsideration request,
finding that it was untimely filed and failed to demonstrate clear evidence of error.8
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA,9 OWCP has the discretion to reopen a case for further
merit review.10 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.11 Timeliness is determined by the document receipt date of
the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS).12 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.13
OWCP may not deny a reconsideration request solely because it was untimely filed. When
a claimant’s application for review is untimely filed, OWCP must nevertheless undertake a limited
review to determine whether it demonstrates clear evidence of error.14 If an application
demonstrates clear evidence of error, it will reopen the case for merit review.15
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.16 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error.17 Evidence which does not raise a
8

The decision was initially issued by OWCP on July 1, 2019, was returned to OWCP as undeliverable, and was
reissued on October 1, 2019.
9

Supra note 2.

10

5 U.S.C. § 8128(a); P.J., Docket No. 19-1479 (issued May 8, 2020); J.W., Docket No. 18-0703 (issued
November 14, 2018).
11

20 C.F.R. § 10.607(a).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

13

C.M., Docket No. 19-1211 (issued August 5, 2020).

14

20 C.F.R. § 10.607(b); C.M., id.

15

See also id. at § 10.607(b); supra note 12 at Chapter 2.1602.5 (February 2016).

16

J.S., Docket No. 20-0337 (issued July 15, 2020).

17

Id.

3

substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error.18 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.19 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP.20 To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.21
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard.22 The claimant must present evidence which on its face shows that OWCP made
an error. Evidence such as a detailed, well-rationalized medical report which, if submitted before
the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.23 The Board makes an independent determination of
whether a claimant has demonstrated clear evidence of error on the part of OWCP.24
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
OWCP’s regulations provide that the one-year time limitation period for requesting
reconsideration begins on the date of the last merit decision.25 The last merit decision was dated
August 25, 1999. Because appellant’s request for reconsideration was received on June 9, 2019,
more than one year after the August 25, 1999 merit decision, the Board finds that the request was
untimely filed.26 Therefore, appellant must demonstrate clear evidence of error on the part of
OWCP.27
The Board further finds that appellant failed to demonstrate clear evidence of error.

18

Id.

19

Id.

20

Id.

21

Supra note 13.

22

Supra note 12.

23

Supra note 13.

24

Id.

25

20 C.F.R. § 10.607(a).

26

Id. at § 10.607(a).

27

See R.T., supra note 1.

4

On reconsideration appellant submitted three medical reports to OWCP. These reports,
however, were previously of record. Dr. Tetalman’s December 9, 1996 report was reviewed by
the Board in its August 25, 1999 decision.28 The employing establishment clinic notes dated
August 25, 1992 and July 7, 1993, were initially submitted on June 3, 1997 and were also reviewed
in the Board in its August 25, 1999 decision. Dr. Hansen’s October 17, 2002 report was reviewed
by the Board in its June 22, 2007 decision.29 The Board therefore finds that this previously
submitted evidence does not raise a substantial question concerning the correctness of OWCP’s
decision and is insufficient to demonstrate clear evidence of error.30
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the October 1, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 14, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate
Judge
Employees’ Compensation Appeals Board

28

Supra note 4.

29

Supra note 5

30

C.M., supra note 13.

5

